UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6457


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER IVORY ARTIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00308-BO-1)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Ivory Artis, Appellant Pro Se.    Jennifer P. May-
Parker, Assistant United States Attorney, Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Ivory Artis appeals the district court’s

order denying his motion for reduction in sentence pursuant to

18 U.S.C. § 3582(c)(2) (2012).          We have reviewed the record and

find    no    reversible   error.      Accordingly,     we    affirm     for   the

reasons stated by the district court.             United States v. Artis,

No. 5:02-cr-00308-BO-1 (E.D.N.C. filed Mar. 19, 2013, entered

Mar. 20, 2013).          We dispense with oral argument because the

facts   and    legal    contentions    are   adequately      presented    in   the

materials      before   this   court   and   argument   would    not     aid   the

decisional process.



                                                                         AFFIRMED




                                        2